EXHIBIT 10.34 QuinStreet, Inc.Stock Option Grant Notice With A Change in Control Severance Agreement2010 Equity Incentive Plan QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase the number of shares of the Company’s Common Stock set forth below. This option is subject to all of the terms and conditions as set forth herein and in the Option Agreement, the Plan Prospectus, the Plan, the Notice of Exercise and the Change in Control Severance Agreement, all of which are attached hereto and incorporated herein in their entirety. Optionholder: Date of Grant: Vesting Commencement Date: Number of Shares Subject to Option: Exercise Price (Per Share): Total Exercise Price: Expiration Date: Type of Grant: ☐Incentive Stock Option1 ☐Nonstatutory Stock Option Exercise Schedule: Same as Vesting Schedule Vesting Schedule: [1/4th of the shares vest one year after the Vesting Commencement Date; the balance of the shares vest in a series of thirty-six (36) successive equal monthly installments measured from the first anniversary of the Vesting Commencement Date, subject to accelerated vesting under specified circumstances as provided in the Option Agreement and Plan.] Payment: By one or a combination of the following items (described in the Option Agreement): ☒ By cash or check ☒ By bank draft or money order payable to the Company ☒ Pursuant to a Regulation T Program if the Shares are publicly traded ☒ By delivery of already-owned shares if the Shares are publicly traded ☒ If and only to the extent this option is a Nonstatutory Stock Option, and subject to the Company’s consent at the time of exercise, by a “net exercise” arrangement2 Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges receipt of, and understands and agrees to, this Stock Option Grant Notice, the Option Agreement, the Plan Prospectus, the Plan and the Change in Control Severance Agreement. Optionholder further acknowledges that as of the Date of Grant, this Stock Option Grant Notice, the Option Agreement, the Plan Prospectus, the Plan and the Change in Control Severance Agreement set forth the entire understanding between Optionholder and the Company regarding the acquisition of stock in the Company and supersede all prior oral and written agreements on that subject with the exception of (i) options previously granted and delivered to Optionholder by the Company, and (ii)the following agreements only: Other Agreements: 1 If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock Options) cannot be first exercisable for more than $100,000 in value (measured by exercise price) in any calendar year.Any excess over $100,000 is a Nonstatutory Stock Option. 2 Any portion of this option intended to qualify as an Incentive Stock Option may not be exercised by net exercise. QuinStreet, Inc. Optionholder: By: Signature Signature Title: Date: Date: Attachments:Option Agreement, 2010 Equity Incentive Plan, 2010 Equity Incentive Plan Prospectus, Notice of Exercise and Change in Control Severance Agreement Attachment I Option Agreement QuinStreet, Inc.2010 Equity Incentive PlanOption Agreement With A Change in Control Severance Agreement(Incentive Stock Option or Nonstatutory Stock Option) Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option Agreement, QuinStreet, Inc. (the “Company”) has granted you an option under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock indicated in your Grant Notice at the exercise price indicated in your Grant Notice.Defined terms not explicitly defined in this Option Agreement but defined in the Plan shall have the same definitions as in the Plan.
